Name: Commission Regulation (EC) No 1575/2004 of 8 September 2004 repealing Regulations (EC) No 717/96, (EC) No 1484/96, (EC) No 1508/96, (EC) No 164/97, (EC) No 299/97 and (EC) No 1112/97 related to exceptional support measures for the beef market in Belgium, Germany, France, Ireland, the Netherlands, Portugal and the United Kingdom
 Type: Regulation
 Subject Matter: Europe;  animal product;  trade policy
 Date Published: nan

 9.9.2004 EN Official Journal of the European Union L 288/3 COMMISSION REGULATION (EC) No 1575/2004 of 8 September 2004 repealing Regulations (EC) No 717/96, (EC) No 1484/96, (EC) No 1508/96, (EC) No 164/97, (EC) No 299/97 and (EC) No 1112/97 related to exceptional support measures for the beef market in Belgium, Germany, France, Ireland, the Netherlands, Portugal and the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in the beef and veal sector (1), and in particular Article 39 thereof, Whereas: (1) Commission Regulations (EC) No 717/96 (2), (EC) No 1484/96 (3), (EC) No 1508/96 (4), (EC) No 164/97 (5), (EC) No 299/97 (6) and (EC) No 1112/97 (7) adopting exceptional support measures in Belgium, Germany, France, Ireland, the Netherlands, Portugal and the United Kingdom, authorised the Member States concerned to pay compensation for bovine animals slaughtered by order of their competent authorities as part of measures concerning the eradication of bovine spongiform encephalopathy (BSE). (2) Since the conditions which led to the adoption of these measures are no longer fulfilled, it is necessary to repeal Regulations (EC) No 717/96, (EC) No 1484/96, (EC) No 1508/96, (EC) No 164/97, (EC) No 299/97 and (EC) No 1112/97. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulations (EC) No 717/96, (EC) No 1484/96, (EC) No 1508/96, (EC) No 164/97, (EC) No 299/97 and (EC) No 1112/97 are repealed. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 99, 20.4.1996, p. 16. Regulation as amended by Regulation (EC) No 841/96 (OJ L 114, 8.5.1996, p. 18). (3) OJ L 188, 27.7.1996, p. 25. (4) OJ L 189, 30.7.1996, p. 86. (5) OJ L 29, 31.1.1997, p. 1. (6) OJ L 50, 20.2.1997, p. 16. (7) OJ L 162, 19.6.1997, p. 17.